Case 5:18-cr-00172-BLF Document 164-5 Filed 03/22/21 Page 1 of 3

Exhibit E

 

 
Case 5:18-cr-00172-BLF Document 164-5 Filed 03/22/21 Page 2 of 3

 

Netskope, Inc.
$80,000

 

 

     

VistaralT, LLC/Inc.
$177,863

 

 

 

a

 
 
 

  
 
 
 

<

Silicon Valley Bank #6623
AG Tran oy ae

.:
D108

 

 

 

 

 

 

    

 

 

 

Unix Mercenary, LLC
Silicon Valley Bank #2308

me

$56,850

 
   

 

 

 

 

 

 

   

$4,800

 

 

 

 

Kail

  

Unix Mercenary, LLC
Wells Fargo Bank #3152

   

$50,963

 

  

ae

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:18-cr-00172-BLF Document 164-5 Filed 03/22/21 Page 3 of 3

Netflix, Inc.

   

28,000 options
6/3/2013;

Netenrich, Inc. . 50,000 options
1/3/14

   
  
   
   
     

    

Netskope, Inc. 50,000 options 7/1/2 12;

50,000 options 5/2/2013 Ce

$80,000 — 26,500-aptions 10/26/2012\, 20,000 options 10,000 options

45,000 options 2/5/2014. \\5/25 13 3/17/2014
ae

$177,862.50

    

 

 

 

 

 

 
  

       

a

 

 

 

 
